               Case 17-11375-BLS                 Doc 4459         Filed 06/21/21          Page 1 of 10




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


In re:                                                               Chapter 11

TK HOLDINGS INC., et al.,                                            Case No. 17-11375 (BLS)

                            Debtors.1                                Jointly Administered
                                                                     Objection Deadline: July 6, 2021 at 4:00 p.m. (ET)
                                                                     Hearing Date: July 21, 2021 at 10:00 a.m. (ET)



       TENTH MOTION OF ERIC D. GREEN, IN HIS CAPACITY AS TRUSTEE
      OF THE TAKATA AIRBAG TORT COMPENSATION TRUST FUND, FOR AN
     ORDER EXTENDING THE DEADLINE TO OBJECT TO OTHER PI/WD CLAIMS

         Eric D. Green, in his capacity as trustee (the “Trustee”)2 of the PSAN PI/WD Trust d/b/a the

Takata Airbag Tort Compensation Trust Fund (the “TATCTF”) in the chapter 11 cases of the above-

captioned debtors (collectively, the “Debtors”), hereby moves this Court for entry of an Order,

substantially in the form attached hereto as Exhibit A, pursuant to Bankruptcy Code Sections 105(a)

and 1141, Bankruptcy Rule 9006 and Local Rule 9006-2, extending the period under the Plan within

which the Trustee may object to Other PI/WD Claims through and including the later of: (i) October

26, 2021; or (ii) one hundred twenty (120) days following the date that a proof of Other PI/WD Claim

is filed or amended or an Other PI/WD Claim is otherwise asserted or amended in writing by or on




1   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number,
    as applicable, are: Takata Americas (9766); TK Finance, LLC (2753); TK China, LLC (1312); TK Holdings Inc.
    (3416); Takata Protection Systems Inc. (3881); Interiors in Flight Inc. (4046); TK Mexico Inc. (8331); TK Mexico LLC
    (9029); TK Holdings de Mexico S. de R.L. de C.V. (N/A); Industrias Irvin de Mexico, S.A. de C.V. (N/A); Takata de
    Mexico, S.A. de C.V. (N/A); and Strosshe-Mex, S. de R.L. de C.V. (N/A). Except as otherwise set forth herein, the
    Debtors’ international affiliates and subsidiaries are not debtors in these chapter 11 cases. The location of the Debtors’
    corporate headquarters is 2500 Takata Drive, Auburn Hills, Michigan 48326.
2   Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Fifth Amended Joint
    Chapter 11 Plan of Reorganization of TK Holdings and its Affiliated Debtors [Docket No. 2116] (the “Plan”).
               Case 17-11375-BLS               Doc 4459        Filed 06/21/21          Page 2 of 10




behalf of a holder of such Other PI/WD Claim. In support of this Motion, the Trustee respectfully

represents as follows:

                                                 JURISDICTION

        1.        This Court has jurisdiction to consider this Motion under 28 U.S.C. §§ 157 and 1334,

and the Amended Standing Order of Reference from the United States District Court for the District of

Delaware, dated February 29, 2012. This is a core proceeding under 28 U.S.C. § 157(b). The Trustee

consents, under Local Rule 9013-1(f), to entry of a final order by the Court for this Motion to the extent

that it is later determined that the Court, absent consent of the parties, cannot enter final orders or

judgments consistent with Article III of the United States Constitution.

        2.        Venue is proper in this District under 28 U.S.C. §§ 1408 and 1409.

        3.        The statutory predicates for the relief requested herein are Bankruptcy Code Sections

105(a) and 1141, Bankruptcy Rule 9006(b)(1), and Local Rule 9006-2.

                                                BACKGROUND

        4.        On June 25, 2017 (the “Petition Date”), each of the Debtors commenced with this Court

a voluntary case under chapter 11 of the Bankruptcy Code.

        5.        On October 4, 2017, this Court entered an Order For Authority to (I) Establish

Deadlines for Filing Proofs of Claim, (II) Establish the Form and Manner of Notice Thereof, and (III)

Approve Procedures for Providing Notice of Bar Date and Other Important Deadlines and

Information to Potential PSAN Inflator Claimants [Docket No. 959] (the “Bar Date Order”). Pursuant

to the Bar Date Order, November 27, 2017 was established as the deadline for filing Other PI/WD

Claims. See id.3


3   “Other PI/WD Claims” are defined as “any Claim, other than a PSAN PI/WD Claim, for alleged personal injury,
    wrongful death, or other similar Claim or Cause of Action against the Debtors arising out of or relating to an
    injury or death allegedly caused by a Takata Product sold or supplied to an OEM or any other Person prior to the
    Petition Date, regardless of whether the injury occurs prepetition or postpetition, including on or after the Closing



                                                           2
               Case 17-11375-BLS             Doc 4459        Filed 06/21/21        Page 3 of 10




        6.        On February 21, 2018, the Court entered an Order confirming the Plan [Docket No.

2120] (the “Confirmation Order”). The Confirmation Or der authorized the creation of the TATCTF

for the purpose of, in relevant part, administering, resolving, liquidating, and satisfying Other PI/WD

Claims, and appointed Eric D. Green as the Trustee of the TATCTF.4

        7.        The Plan became effective on April 10, 2018 (the “Effective Date”) [Docket No. 2646].

Upon the Effective Date, the TATCTF was established and began receiving funding.

        8.        Under the Plan, the deadline to object to Other PI/WD Claims is August 8, 2018 (the

“Initial Other PI/WD Claims Objection Deadline”).5

        9.        On July 18, 2018, the Trustee filed a motion to extend the Other PI/WD Claims

Objection Deadline from August 8, 2018 through and including December 6, 2018 [Docket No. 3081]

(the “First Extension Motion”). On August 27, 2018, the Court entered an Order granting the First

Extension Motion and extending the Initial Other PI/WD Claims Objection Deadline to December 6,

2018 [Docket No. 3308].

        10.       On November 8, 2018, the Trustee filed a second motion to extend the Other PI/WD

Claims Objection Deadline from December 6, 2018 through and including April 5, 2019 [Docket No.

3441] (the “Second Extension Motion”). On November 26, 2018, the Court entered an Order granting

the Second Extension Motion and extending the Other PI/WD Claims objection deadline to April 5,

2019 [Docket No. 3479].

        11.       On March 4, 2019, the Trustee filed a third motion to extend the Other PI/WD Claims

Objection Deadline from April 5, 2019 through and including August 5, 2019 [Docket No. 3696] (the


    Date . . . .” Plan, Art. 1.1. Separate deadlines to file proofs of claim apply for governmental units and for
    individuals asserting claims for economic loss, personal injury, or wrongful death arising out of or relating to
    PSAN Inflators manufactured and/or distributed by Debtors.
4   See Confirmation Order ¶¶ 54, 56; Plan, Art. 5.10(a).
5   See Plan, Art. 7.2.



                                                         3
               Case 17-11375-BLS       Doc 4459      Filed 06/21/21     Page 4 of 10




“Third Extension Motion”). On March 25, 2019, the Court entered an Order granting the Third

Extension Motion and extending the Other PI/WD Claims objection deadline to August 5, 2019

[Docket No. 3822].

         12.    On June 26, 2019, the Trustee filed a fourth motion to extend the Other PI/WD Claims

Objection Deadline from August 5, 2019 through and including December 3, 2019 [Docket No. 3930]

(the “Fourth Extension Motion”). On July 12, 2019, the Court entered an Order granting the Fourth

Extension Motion and extending the Other PI/WD Claims objection deadline to December 3, 2019

[Docket No. 3941].

         13.    On November 15, 2019, the Trustee filed a fifth motion to extend the Other PI/WD

Claims Objection Deadline from December 3, 2019 through and including April 1, 2020 [Docket No.

4036] (the “Fifth Extension Motion”). On January 6, 2020, the Court entered an Order granting the

Fifth Extension Motion and extending the Other PI/WD Claims objection deadline to April 1, 2020

[Docket No. 4062].

         14.    On February 19, 2020, the Trustee filed a sixth motion to extend the PI/WD Claims

Objection Deadline from April 1, 2020 to July 30, 2020 [Docket No. 4090] (the “Sixth Extension

Motion”). On March 25, 2020, the Court entered an Order granting the Sixth Extension Motion and

extending the Other PI/WD Claims objection deadline to July 30, 2020 [Docket No. 4106].

         15.    On June 24, 2020, the Trustee filed a seventh motion to extend the PI/WD Claims

Objection Deadline from July 30, 2020 to November 27, 2020 [Docket No. 4150] (the “Seventh

Extension Motion”). On July 10, 2020, the Court entered an Order granting the Seventh Extension

Motion and extending the Other PI/WD Claims objection deadline to November 27, 2020 [Docket No.

4158].

         16.    One October 28, 2020, the Trustee filed an eighth motion to extend the PI/WD Claims




                                                 4
              Case 17-11375-BLS           Doc 4459     Filed 06/21/21    Page 5 of 10




Objection Deadline from November 27, 2020 to March 27, 2021 [Docket No. 4252] (the “Eighth

Extension Motion”). On November 16, 2020, the Court entered an Order granting the Eighth

Extension Motion and extending the Other PI/WD Claims objection deadline to March 27, 2021

[Docket No. 4271].

        17.     One March 10, 2021, the Trustee filed a ninth motion to extend the PI/WD Claims

Objection Deadline from March 27, 2021 to July 26, 2021 [Docket No. 4252] (the “Ninth Extension

Motion”). On March 26, 2021, the Court entered an Order granting the Ninth Extension Motion and

extending the Other PI/WD Claims objection deadline to July 26, 2021 (the “Other PI/WD Claims

Objection Deadline”) [Docket No. 4397].

        18.     Since the Effective Date, the Trustee and his professionals have been reviewing

approximately six hundred eighty (680) filed Other PI/WD Claims. The Legacy Trustee has requested

that the Trustee administer an additional two thousand thirty-nine (2,039) Class 6 Claims as Class 5

PSAN PI/WD Claims or Class 7 Other PI/WD Claims. Collectively, the Trustee will administer no

less than two thousand seven hundred nineteen (2,719) claims, given that the Trustee will also have to

administer late filed claims as they are filed.

        19.     On July 18, 2018, the Trustee filed the First Omnibus Objection to Insufficient

Documentation Claims [Docket No. 3082] and Second Omnibus Objection to Late Filed Claims

[Docket No. 3083]. On December 21, 2018, the Trustee filed the Third and Fourth Omnibus Objection

to No Liability Claims [Docket Nos. 3528, 3529].

        20.      Pursuant to the Orders approving the First, Second, Third and Fourth Omnibus

Objections, six hundred and ninety-one (691) claims were disallowed and expunged [Docket Nos.

3309, 3311, 3614, 3615, 3903, 3904, 4044].

        21.     On February 22, 2019, the Trustee filed the Fifth Omnibus Objection to Insufficient




                                                   5
             Case 17-11375-BLS          Doc 4459      Filed 06/21/21     Page 6 of 10




Documentation Claims [Docket No. 3665] and the Sixth Omnibus Objection to Late Filed Claims

[Docket No. 3666]. On February 25, 2019, the Trustee filed the Seventh Omnibus Objection to

Insufficient Documentation Claims [Docket No. 3670], and the Eight Omnibus Objection to No

Liability Claims [Docket No. 3671]. On July 16, 2019, the Trustee filed the Ninth Omnibus Objection

to No Liability Claims [Docket No. 3943].

       22.     Pursuant to the Orders approving the Fifth, Sixth, Seventh, Eighth and Ninth Omnibus

Objections, one thousand two hundred and ninety (1,290) claims were disallowed and expunged

[Docket Nos. 3835, 3837, 3838, 3839, 3894, 3902, 3989, 4043].

       23.     Additionally, on October 25, 2019, the Court entered a scheduling Order establishing

procedures and a schedule in respect of an evidentiary hearing for eleven (11) claims that remain

subject to the Trustee’s objections [Docket No. 4015] seeking to disallow and expunge such claims

filed by parties alleging injury as a result of an airbag’s failure to deploy during an automobile

accident (the “No Liability Claims”). The Trustee’s objections to the No Liability Claims were heard

before the Court on November 25, 2019 and February 11, 2020 in an evidentiary hearing. Pursuant to

the Court’s Opinion dated October 8, 2020 [Docket Nos. 4227, 4241], the Court held that the Trustee

met his burden of proof and demonstrated, by a preponderance of the evidence, that the Takata

inflators have no role in the failure of an airbag to deploy and granted the Trustee’s objections with

respect to the eleven (11) No Liability Claims.

       24.     On February 1, 2021, the Trustee filed the Tenth Omnibus Objection to No Liability

Claims [Docket No. 4292] and the Motion to Reclassify Emotional Distress Claims [Docket No.

4293]. Also, on February 1, 2021, the Trustee and the Legacy Trustee filed the First Joint Omnibus

Objection to Insufficient Documentation Claims [4294] and the Joint Motion to Reclassify Certain

Claims [Docket No. 4295]. Collectively, as approved by the Court on March 17, 2021, the Tenth




                                                  6
               Case 17-11375-BLS             Doc 4459        Filed 06/21/21         Page 7 of 10




Omnibus Objection [Docket No. 4377], Motion to Reclassify Emotional Distress Claims [Docket

No. 4378], First Joint Omnibus Objection [Docket No. 4379] and Joint Motion to Reclassify

Certain Claims [Docket No. 4380] disallowed and expunged forty-eight (48) claims and

reclassified four hundred thirty-five (435) claims as Other PI/WD Claims

        25.      To date, the Court has entered orders expunging and disallowing two thousand forty

(2,040) claims due to the Trustee’s claim reconciliation efforts.

        26.      As a result, approximately two hundred forty-two (242) of the initial two thousand

seven hundred nineteen (2,719) claims remain to be administered.6 Accordingly, the Trustee and his

advisors need additional time to complete the review of all Other PI/WD Claims.

                                           RELIEF REQUESTED

        27.      By this Motion and under Bankruptcy Code Sections 105(a) and 1141, Bankruptcy

Rule 9006(b)(1) and Local Rule 9006-2, the Trustee seeks entry of an Order, substantially in the form

attached hereto as Exhibit A, extending the Other PI/WD Claims Objection Deadline through and

including the later of: (i) October 26, 2021; or (ii) one hundred twenty (120) days following the date

that a proof of Other PI/WD Claim is filed or amended or an Other PI/WD Claim is otherwise asserted

or amended in writing by or on behalf of a holder of such Other PI/WD Claim. The Trustee further

requests that the Order be without prejudice to the rights of the Trustee to seek further extensions of

the Other PI/WD Claims Objection Deadline.7

                                            BASIS FOR RELIEF

        28.      Bankruptcy Rule 9006(b)(1) provides that “when an act is required or allowed to be


6   The Trustee expects to continue his efforts to consensually resolve claims classified as Other PI/WD Claims or
    Class 6 Claims, including by seeking that claims under the terms of the Confirmation Order required to be
    channeled to TATCTF be so channeled without this Court’s intervention.
7   Pursuant to Local Rule 9006-2, the filing of this Motion prior to the Other PI/WD Claims Objection Deadline shall
    serve to automatically extend the Other PI/WD Claims Objection Deadline, without the necessity for the entry of a
    bridge order, until the Court rules on this Motion. See Del. Bankr. Local Rule 9006-2.



                                                         7
              Case 17-11375-BLS           Doc 4459       Filed 06/21/21        Page 8 of 10




done at or within a specified period . . . by order of court, the court for cause shown may at any time

in its discretion . . . with or without motion or notice order the period enlarged if the request therefore

is made before expiration of the period originally prescribed . . . .” Fed. R. Bankr. P. 9006(b)(1). This

Motion has been filed before the Other PI/WD Claims Objection Deadline and complies with

Bankruptcy Rule 9006(b)(1).

        29.     Although Bankruptcy Rule 9006 does not define “cause,” “courts should be liberal in

granting extensions of time sought before the period to act has elapsed, as long as the moving party

has not been guilty of negligence or bad faith and the privilege of extensions has not

been abused . . . .” 10 Collier on Bankruptcy ¶ 9006-14 (Alan N. Resnick & Henry J. Sommer, eds.,

15th ed. rev. 2009).

        30.     The Trustee submits that cause exists to extend the Other PI/WD Claims Objection

Deadline. As described above, since the Effective Date, the Trustee has made and continues to make

progress towards reviewing and reconciling Other PI/WD Claims. Notwithstanding such progress, the

Trustee requires additional time to review and reconcile the large volume of Other PI/WD Claims and

the additional claims that the Legacy Trustee transferred to the Trustee. Accordingly, an extension of

the Other PI/WD Claims Objection Deadline is necessary and appropriate.

        31.     Similar relief has been granted in this case, others in this District, and in cases of similar

size and complexity. See Order Granting Seventh Motion of Eric D. Green, In His Capacity As Trustee

Of The Takata Airbag Tort Compensation Trust Fund, For An Order Extending The Deadline To

Object To Other PI/WD Claims [Docket No. 4158] (extending claim objection deadline by 120 days);

Sixth Order Granting Motion of Joseph J. Farnan, Jr., as Trustee of the Reorganized TK Holdings

Trust, Pursuant to, Inter Alia, Fed. R. Bank. P. 9006(b)(1), for an Order Extending the Deadline to

Object to Certain Claims [Docket No. 4106] (extending claim objection deadline by 120 days); In re




                                                     8
              Case 17-11375-BLS           Doc 4459       Filed 06/21/21      Page 9 of 10




Triangle USA Petroleum Corp., Case No. 16-11566 (MFW) (Bankr. D. Del. Dec. 6, 2018) [Docket

No. 1109] (granting third extension to extend claim objection deadline by 120 days); In re Magnum

Hunter Res. Corp., Case No. 15-12533 (KG) (Bankr. D. Del. Nov. 8, 2017) [Docket No. 1739]

(granting fourth extension to extend claim objection deadline by 120 days); In re Swift Energy Co.,

Case No. 15-12670 (MFW) (Bankr. D. Del. August 23, 2019) [Docket No. 1167] (granting tenth

extension to extend claim objection deadline by 120 days); In re Dewey & LaBoeuf LLP, Case No. 12-

12321 (MG) (Bankr. S.D.N.Y. May 25, 2016) [Docket No. 2378] (granting eleventh extension to

extend claim objection deadline).

        32.     This is the tenth request for an extension of the Other PI/WD Claims Objection

Deadline and the Trustee submits that the requested extension will not prejudice creditors or other

parties in interest. To the contrary, granting the requested extension will assist the Trustee in fairly and

properly administering the TATCTF and assuring that only Other PI/WD Claims rightfully entitled to

distributions will receive distributions. As such, the Trustee respectfully submits that the requested

extension of the Other PI/WD Claims Objection Deadline is appropriate.

                                    RESERVATION OF RIGHTS

        33.     The Trustee hereby reserves the right to seek further extensions of the Other PI/WD

Claims Objection Deadline as may be appropriate and authorized by the Court.

                                                NOTICE

        34.     Notice of this Motion has been provided to: (i) the Office of the United States Trustee

for the District of Delaware; (ii) the Legacy Trustee; (iii) the Securities and Exchange Commission;

(iv) the Internal Revenue Service; (v) the Offices of the United States Attorney for each of the District

of Delaware and the Eastern District of Michigan; (vi) NHTSA; (vii) each of the Consenting OEMs;

(viii) the Plan Sponsor; (ix) the Plan Administrator; and (x) all parties who have requested service of




                                                     9
             Case 17-11375-BLS           Doc 4459         Filed 06/21/21   Page 10 of 10




notices in these Chapter 11 Cases under Bankruptcy Rule 2002. The Trustee respectfully submits that

such notice is sufficient under the circumstances.

                                            CONCLUSION

        WHEREFORE, the Trustee respectfully requests entry of an Order, substantially in the form

attached hereto as Exhibit A, granting an extension of the Other PI/WD Claims Objection Deadline

through and including the later of: (i) October 26, 2021; or (ii) one hundred twenty (120) days

following the date that a proof of Other PI/WD Claim is filed or amended or an Other PI/WD Claim

is otherwise asserted or amended in writing by or on behalf of a holder of such Other PI/WD Claim,

and granting such other and further relief as is just and proper.


Dated: June 21, 2021                             BLANK ROME LLP
       Wilmington, Delaware
                                                  /s/ Stanley B. Tarr
                                                 Stanley B. Tarr (DE No. 5535)
                                                 1201 N. Market Street, Suite 800
                                                 Wilmington, Delaware 19801
                                                 Telephone:       (302) 425-6400
                                                 E-mail:          tarr@blankrome.com

                                                      -AND-

                                                 BROWN RUDNICK LLP
                                                 David J. Molton (admitted pro hac vice)
                                                 Gerard T. Cicero (admitted pro hac vice)
                                                 Uchechi A. Egeonuigwe (admitted pro hac vice)
                                                 Seven Times Square
                                                 New York, New York 10036
                                                 Telephone:     (212) 209-4800
                                                 E-mail:        dmolton@brownrudnick.com
                                                                gcicero@brownrudnick.com
                                                                uegeonuigwe@brownrudnick.com

                                                 Attorneys for Eric D. Green, in his capacity as Trustee
                                                 of the Takata Airbag Tort Compensation Trust Fund




                                                     10
